Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit,
PER CURIAM:
Travis Bouldin seeks to appeal the magistrate judge’s order denying several motions in his pending 28 U.S.C. § 2254 (2012) matter. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed.R.Civ.P. 54(b); Cohen v, Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Bouldin seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for lack of jurisdiction. We dispense with oral argument, because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.